The State of




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 30, 2015

                            No. 04-15-00207-CR and 04-15-00208-CR

                                      Jessica G. CASTILLO,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the County Court at Law No. 4, Bexar County, Texas
                             Trial Court No. 458109 and 458110
                          Honorable Jason Garrahan, Judge Presiding

                                          ORDER

           Appellant filed motions asking this court to lift the stay of sentencing so she may begin
probation on these cases – as well as a third case – immediately, despite the pending appeals.
We ordered the State to file a response, which it has done. In its response, the State notes that by
lifting the sentencing stays, appellant’s terms of probation will begin immediately, requiring
appellant to write an apology letter, a letter that is the subject of one of her appellate complaints.
We ORDER appellant to file a written reply to the State’s response and file it in this court on or
before November 20, 2015, specifically as to the effect an order lifting the automatic stays would
have on appellant’s issue regarding the apology letter. In addition to responding to the State’s
arguments, appellant should provide argument and authority on whether her request to lift the
stay of the appeals waives her issue relating to the apology letter, as well as any other potential
effect.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of October, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court